MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              Nov 14 2018, 7:55 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                     Attorney General of Indiana
Madison, Indiana
                                                        Angela Sanchez
                                                        Assistant Section Chief, Criminal
                                                        Appeals
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shane T. Wilson,                                        November 14, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-233
        v.                                              Appeal from the Ripley Superior
                                                        Court
State of Indiana,                                       The Honorable Jeffrey L. Sharp,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        69D01-1707-F6-111



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018             Page 1 of 6
                                       Statement of the Case
[1]   Shane T. Wilson appeals his 830-day sentence following his conviction for

      attempted arson, as a Level 6 felony. Wilson raises a single issue for our

      review, namely, whether his sentence is inappropriate in light of the nature of

      the offense and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 13, 2017, Wilson poured gasoline on Ashley Wilson, his wife of nine

      years, while she was in the marital bed and threatened to set her and the bed on

      fire. Ashley called police, and officers arrested Wilson. The State charged

      Wilson with arson and intimidation, and he pleaded guilty to attempted arson,

      as a Level 6 felony.


[4]   In January of 2018, the trial court held a sentencing hearing, and Ashley

      testified. Following the hearing, the court found as follows:


              The Court appreciates both parties’ well-thought out arguments,
              but[,] really, when you cut this thing, it is very simple. We have
              a situation where a man threatened his wife to set her on fire. I
              kind of think that is enough said. The Court does find the
              criminal history to be an aggravating factor, two prior OWIs.
              The Court gives that the weight the two OWIs get, it is not a
              first-time offense and this is his third offense. . . . The Court
              considers the impact on the victim[] as a[n] aggravating factor,
              that being her own statement that indicates that she constantly
              lives in fear with this situation and has constant nightmares and
              that it has not only affected her, but it has affected her children.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018   Page 2 of 6
              The other aggravators the State’s indicated . . . is just the nature
              and the circumstance. On[c]e again, you end up with a situation
              where you have a domestic situation that escalates to the point
              where the Defendant had removed all of the telephones from the
              home, disconnected the wires to the battery of the . . . vehicles
              and doused the bed with gasoline and threatened her with a
              lighter. I honestly can’t think, that is a very terrifying situation
              and I think it is a heinous, heinous act, probably one of the worst.
              The Court does consider the mitigating factor that Mr. Wilson
              ple[aded] guilty with no plea agreement. Balancing the
              aggravators and mitigators, the Court finds the aggravators
              clearly outweigh the mitigators and sentence[s] Mr. Wilson to
              830 days, with all of that time executed . . . .


      Sent. Tr. at 28-29. This appeal ensued.


                                     Discussion and Decision
[5]   On appeal, Wilson asserts that his sentence is inappropriate in light of the

      nature of the offense and his character. Indiana Appellate Rule 7(B) provides

      that “[t]he Court may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” The Indiana Supreme Court has recently reiterated that:


              The principal role of appellate review should be to attempt to
              leaven the outliers . . . but not achieve a perceived “correct”
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018   Page 3 of 6
      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[6]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Id. at 1224.

      Deference to the trial court “prevail[s] unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[7]   Again, the trial court ordered Wilson to serve 830 days, about 82 days shy of

      two and one-half years. For a Level 6 felony conviction, a sentence may be

      between six months and two and one-half years, with an advisory term of one

      year. Ind. Code § 35-50-2-7(b) (2018). In support of Wilson’s aggravated

      sentence, the court relied on Wilson’s criminal history, the impact of the crime

      on his victim, and the nature and circumstances of the offense.


[8]   Wilson asserts that his sentence is inappropriate in light of the nature of the

      offense because he and Ashley had had marital trouble and the nature and

      circumstances of the offense do not exceed the statutory elements of the offense.

      He also asserts that, while Ashley was negatively impacted, “[s]he received no


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018   Page 4 of 6
       physical injury.” Appellant’s Br. at 11. And, with respect to his character,

       Wilson states that he has a history of mental illnesses, that his prior criminal

       history is unrelated and remote in time, that he quickly pleaded guilty without

       the benefit of a plea agreement, and that he has abided by the court’s no-contact

       order.


[9]    We cannot say that Wilson’s 830-day sentence is inappropriate in light of the

       nature of the offense. Rather, we agree with the trial court that the nature and

       circumstances of the offense reflect its “heinous” and “terrifying” nature. Sent.

       Tr. at 28-29. Wilson pleaded guilty to attempted arson under Indiana Code

       Section 35-43-1-1(d), which is a Level 6 felony as a property offense, and he

       contends that the facts show nothing more than the elements of that offense.

       But that is manifestly incorrect. Wilson threatened to set his wife on fire in

       their marital bed after he had hidden phones in the residence and disabled the

       family vehicles. This was more than a mere property offense. Further, Ashley

       and her children continue to suffer from the terrifying nature of Wilson’s act—

       Ashley has constant nightmares and the children now fear their former father

       figure.


[10]   Likewise, we cannot say that his sentence is inappropriate in light of his

       character. While his guilty plea is deserving of mitigating weight and his

       criminal history is unrelated and remote, the trial court considered those factors

       in the first instance and we cannot say that its balancing of them was erroneous.

       Instead, we agree with the trial court that the fact that this was Wilson’s third



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018   Page 5 of 6
       criminal offense reflects poorly on his character, as does the domestic nature of

       his threatened violence. We affirm Wilson’s 830-day sentence.


[11]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-233 | November 14, 2018   Page 6 of 6